Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“an electronic control unit configured to control the port injection valve and the
cylinder injection valve such that when returning from a fuel cut that stops fuel injection
from the port injection valve and the cylinder injection valve, a value of a port increase
amount correction that is a fuel increase amount correction in which a fuel amount is
decreased with a lapse of time during a port injection differs from a value of a cylinder
increase amount correction that is a fuel increase amount correction in which a fuel amount
is decreased with a lapse of time during a cylinder injection, the fuel being injected from
the port injection valve in the port injection and injected from the cylinder injection valve
in the cylinder injection” in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747